Citation Nr: 1313768	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  10-41 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of cold injuries to the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1946 to June 1951 with the U.S. Marine Corps and from June 1951 to December 1967 with the U.S. Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for the claimed disability.

The matter was previously remanded by the Board in January 2013 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary in order to fully and fairly adjudicate the Veteran's claim.

In the discussion section of the Board's January 2013 remand, it was noted that the Veteran's service treatment records for his first period of service with the U.S. Marine Corps from June 1946 to June 1951 were not associated with the claims file, and the Board indicated that the AMC/RO should take additional effort to obtain these records.  However, instructions to locate these records and associate them with the claims file were not included among the remand directives, and it does not appear that the AMC made any such effort prior to returning the case to the Board.  Therefore, additional remand is required to execute this development.

Notably, the Board also remanded the claim to provide the Veteran with a VA examination, and an examination was conducted in February 2013.  If, and only if, additional service treatment records are obtained, then the claims file should be returned to the February 2013 examiner for a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC should attempt to locate the Veteran's missing service treatment records pertaining to his active duty service from June 1946 to June 1951, to include contacting the National Personnel Records Center, the Navy, or any other appropriate agency.  All efforts to obtain these records should be fully documented, and the Navy, NPRC, and other agencies must provide a negative response if the requested records are not available.  

If these records cannot be located, then a formal memorandum to this effect should be prepared and then placed in the claims file. 

2.  If complete active duty service treatment records cannot be located, the RO/AMC should send a development letter to the Veteran that advises him of any and all alternative sources of information to substantiate his claims beyond service treatment records, i.e., statements from service medical personnel; statements from individuals who served with him ("buddy" certificates or affidavits); employment physical examinations; and other qualifying sources of information. 

The RO/AMC should also have the Veteran complete NA Form 13055, Request for Information Needed to Reconstruct Medical Data and take appropriate action on the information provided therein.

3.  If, and only if, additional service treatment records are obtained, then the claims file should be forwarded to the February 2013 VA examiner.  The examiner should review the claims file, specifically to include the newly acquired service treatment records, and provide a supplemental opinion as to whether diagnosed metatarsalgia and onychomycosis are etiologically related to service.

All opinions should be accompanied by supporting rationale.  If the examiner is unable to offer an opinion without resorting to speculation, he should state why this is the case.

4.  Following completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



